PER CURIAM.
This is an appeal by the tenant appellant from a final order entered in a Municipal Court in favor of the landlord, in a! summary proceeding to recover possession of premises. The defendant was in possession under a written lease, which covenanted to “install a steam-heating system and hot-water supply, and to furnish *614steam heat as the same may be needed and hot water the year round.” The answer is a general denial, and the defendant also seeks to counterclaim damages alleged to have been sustained by defendant by reason of plaintiff’s failure to fulfill this covenant.
The landlord failed to prove personal service, or the giving of the statutory three days’ notice, as required by section 3231 of the Code of Civil Procedure. “This being a summary proceeding, it is necessary that the provisions of the statute should be strictly followed.” Beach v. McGovern, 41 App. Div. 381, 58 N. Y. Supp. 493. See, also, Bloom v. Huyck, 71 Hun, 252, 25 N. Y. Supp. 7.
Final order reversed, with costs, and proceedings dismissed.